Order entered January 23, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00799-CV

           JONATHAN CORNWELL AND SHADD MCKINNEY, Appellants

                                            V.

   DIANA SCOTHORN, STEWART SCOTHORN, THE BENEFIT LINK, INC., AND
                   SCOTHORN AERO, INC., Appellees

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-05287-2016

                                        ORDER
       Before the Court is appellants’ January 18, 2019 unopposed motion for an extension of

time to file a reply brief. We GRANT appellants’ motion and ORDER appellants to file their

reply brief by February 22, 2019.


                                                   /s/   ERIN A. NOWELL
                                                         JUSTICE